
	

114 HJ 23 IH: Proposing an amendment to the Constitution of the United States to clarify the authority of Congress and the States to regulate corporations, limited liability companies or other corporate entities established by the laws of any State, the United States, or any foreign state.
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 23
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2015
			Mr. McGovern (for himself, Mr. Lynch, Mr. Ellison, Mr. Capuano, Mr. Cooper, Mr. Welch, Mr. DeFazio, Ms. Pingree, Mr. Takano, Mr. Kennedy, Mr. Cohen, Ms. Lee, Ms. Clark of Massachusetts, Mr. Farr, and Mr. Grijalva) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States to clarify the authority of
			 Congress and the States to regulate corporations, limited liability
			 companies or other corporate entities established by the laws of any
			 State, the United States, or any foreign state.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:
			 —
 1.We the people who ordain and establish this Constitution intend the rights protected by this Constitution to be the rights of natural persons.
 2.The words people, person, or citizen as used in this Constitution do not include corporations, limited liability companies or other corporate entities established by the laws of any State, the United States, or any foreign state, and such corporate entities are subject to such regulation as the people, through their elected State and Federal representatives, deem reasonable and are otherwise consistent with the powers of Congress and the States under this Constitution.
 3.Nothing contained herein shall be construed to limit the people’s rights of freedom of speech, freedom of the press, free exercise of religion, freedom of association and all such other rights of the people, which rights are unalienable..
		
